Citation Nr: 0612393	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-28 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a left leg injury.

2.  Entitlement to service connection for a left arm injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION


The veteran served in the Army National Guard from September 
1973 to July 1982 and that he had several periods of active 
duty for training (ACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  In April 2004, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.  
In July 2005, the Board remanded the claims for further 
development and consideration.  


FINDINGS OF FACT

1.  There is no competent medical evidence of record 
indicating the veteran currently has a condition of the left 
leg.

2.  There is no competent medical evidence of record 
indicating the veteran currently has a condition of the left 
arm.


CONCLUSIONS OF LAW

1.  The veteran does not have a left leg condition that was 
either incurred in or aggravated during service.  38 U.S.C.A. 
§§ 101(24), 1110, 1131 (West 2002); 38 C.F.R. §§  3.303, 3.6 
(2005).

2.  The veteran does not have a left arm condition that was 
either incurred in or aggravated during service.  38 U.S.C.A. 
§§ 101(24), 1110, 1131 (West 2002); 38 C.F.R. §§  3.303, 3.6 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Board notes that to be consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), VA notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The Board concludes that the RO letter sent in June 2002 
adequately informed the veteran of the information and 
evidence needed to substantiate his claims for service 
connection, complied with VA's notification requirements and 
set forth the laws and regulations applicable to his claims.  
In sum, the veteran was notified and aware of the evidence 
needed to substantiate his claims, and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  He was told to submit evidence he had in his 
possession.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Additionally, VA has satisfied its duty to assist the 
veteran.  There are no outstanding records to obtain.  The 
veteran's service medical records were obtained.  The VA has 
obtained, or the veteran submitted, pertinent medical 
records.  He has been provided a VA examination to determine 
if he has a current disability of the left leg or left arm.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) the U.S. 
Court of Appeals for Veterans' Claims (Court) held that a 
VCAA notice must be provided to a claimant before the initial 
unfavorable RO decision on claim for VA benefits.  This was 
accomplished as the RO sent the veteran adequate notice in 
June 2002, prior to the initial denial of the claims.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
prevail on his claim for service connection.  Despite the 
inadequate notice provided to the veteran concerning elements 
4 and 5, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board will deny entitlement to service 
connection for the claims, any question as to the degree of 
his disability or the appropriate effective date to be 
assigned is rendered moot.  As such, the record is sufficient 
for a decision.
II.  Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
this disability was incurred in active service or, if pre- 
existing active service, was aggravated therein beyond its 
natural progression. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  The term "active service" includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. §§ 101(24), 1110, 1131; 38 C.F.R. 
§ 3.6(a).

Stated somewhat differently, to establish entitlement to 
service connection, there must be: (1) a medical diagnosis of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection also may be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

An essential requirement for granting service connection is 
medical evidence of current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability").  See 38 U.S.C. § 1110.  In the absence of 
proof of present disability, there can be no valid claim.  
Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 
38 U.S.C. § 1131 as requiring the existence of a present 
disability for VA compensation purposes).  See, too, Wamhoff 
v. Brown, 8 Vet. App. 517, 521 (1996).

The veteran filed claims of service connection for a left leg 
injury and a left arm injury.  In the April 2004 Board 
hearing, the veteran testified that he injured his left leg 
and left arm in service in 1981 during two weeks of winter 
camp training in Camp Riley, Minnesota.  He stated that he 
was performing a recoil when he slipped and fell off the top 
tier, suffering severe blows to his left arm and left leg.  
He stated that now he has stiffness and pain in his left leg 
depending on the weather, and finds it hard to walk.  He also 
stated that his left arm feels like he has tennis elbow or 
tendonitis and that it hurts to lift heavy things.  He 
asserts that he should not be penalized because he does not 
have any records of treatment from separation from service to 
the present, as he could not afford treatment.  

The service medical records show that on June 16, 1981 the 
veteran was treated for contusions and abrasions in the Camp 
Riley dispensary after falling off of a tank and striking his 
left arm and left leg.  His left arm was put into a sling.  
X-ray examination showed no obvious fracture or dislocation 
of the left arm.  A Statement of Medical Examination and Duty 
Status also shows that the veteran was on active duty on June 
16, 1981 and was readjusting the recoil cylinders on the 
M42A1 Gun, when the wrench slipped causing him to lose his 
balance and fall off the M42 track striking his leg and arm.  
A National Guard Bureau Retirement Record verifies that the 
veteran was in active duty for training on June 16, 1981.

Thus, the evidence shows an injury to the left arm and left 
leg during active service and current complaints of left arm 
and left leg pain.  There is no post-service evidence of any 
treatment for these conditions.  The unresolved issues are 
whether the veteran has a current left arm or left leg 
disability, and if so, whether there is any relationship 
between any current disabilities and the in-service left arm 
and left leg injuries.  See Hickson, supra.  These are 
medical questions, and where the determinative issues involve 
medical causation or diagnosis, a competent medical opinion 
on the matter is needed.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

A VA examination was conducted in August 2005.  The veteran 
noted continuous pain in the left leg and left arm since 
accidents in service.  The diagnosis was contusion/abrasion 
left lower leg and left arm.  The examiner stated that he 
could find no disabilities of the left leg or left arm.  The 
examiner also noted that the inservice injuries were self-
limiting conditions which were expected to resolve in the 
short term without long term sequelae.  The examiner also 
noted that there was no documented ongoing medical care 
concerning the left leg or left arm.  

There is absolutely no medical evidence of record whatsoever 
confirming the veteran currently has a current left leg or 
left arm condition.  Pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  And although the veteran contends 
that he has left leg and left arm conditions due to his 
service in the military - and, in particular, as a result of 
accidents documented in his service medical records, as a 
layman he simply does not have the medical expertise and 
training necessary to either diagnose a chronic disability or 
to causally relate his putative current symptoms to service.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998), citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).

In addition, the Board does not hold the veteran's inability 
to afford treatment for the conditions against his claims.  
The Board does note that he underwent a private 
musculoskeletal and neurological examination, as part of a 
complete examination in August 1998; and a VA musculoskeletal 
and neurological examination, as part of a comprehensive new 
patient clinic evaluation in August 2001.  However, there 
were no complaints, findings or diagnoses of any left leg or 
left arm condition.  In fact, on the August 2001 VA 
examination, the veteran denied any leg pain or numbness.  

As the veteran is not diagnosed with a current condition by 
competent medical evidence, service connection pursuant to 38 
C.F.R. § 3.303(b), continuity of symptomatology, need not be 
considered.  Furthermore, since, for these reasons, the 
preponderance of the evidence is against his claims, the 
benefit-of-the-doubt doctrine does not apply.  38 C.F.R. § 
3.102; Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for a left leg injury is 
denied.  

Entitlement to service connection for a left arm injury is 
denied.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


